21-10699-dsj   Doc 36-2   Filed 05/28/21 Entered 05/28/21 15:55:33   Exhibit B:
                           Minkoff Letter Pg 1 of 2


                                  Exhibit B

                               Minkoff Letter
   21-10699-dsj            Doc 36-2           Filed 05/28/21 Entered 05/28/21 15:55:33   Exhibit B:
                                               Minkoff Letter Pg 2 of 2




Ronald C. Minkoff
28 Liberty Street, New York, New York 10005
T (212) 705-4837    F (347) 438-2112
rminkoff@fkks.com



May 28, 2021

VIA EMAIL (neilberger@teamtogut.com)
Neil Berger, Esq.
Togut, Segal & Segal LLP
One Penn Plaza
New York, New York 10119

          Re:       Kossoff PLLC

Dear Neil:

        We write in response to your request for confirmation of certain statements we have
made on behalf of our clients in connection with Kossoff PLLC’s operations. We are authorized
to confirm that none of our clients ever had any specific knowledge of, access to or control over
the firm’s operating account and escrow accounts. Nor do any of them possess records or
account statements regarding those accounts. The one exception is that Lisa Urban had access to
and signing authority on a separate Kossoff escrow account used for the specific purpose of
closing contract transactions in 2019, and for part of 2020. Ms. Urban’s access to that account
was cut-off in the fall of 2020.

                                                              Very truly yours,

                                                              /s/ Ronald C. Minkoff

                                                              Ronald C. Minkoff

cc:       Minta Nester, Esq. (mnester@teamtogut.com)
          Caren Decter, Esq. (cdecter@fkks.com)




FKKS:2975717v.1                                                                                30679.200
